         Case: 1:19-cv-00395 Document #: 61-3 Filed: 11/26/19 Page 1 of 6 PageID #:474



Tolston-Allen v. City of Chicago, Not Reported in F.Supp.2d (2014)
2014 WL 1202742, 22 Wage & Hour Cas.2d (BNA) 367
                                                                   May 10, 2013, when the Amended Complaint was filed, she
                                                                   remained employed by the City. (Id.)
                    2014 WL 1202742
               United States District Court,
                                                                   Allen was diagnosed with chronic asthma in 2009. (Id. ¶
              N.D. Illinois, Eastern Division.
                                                                   13.) Her condition is temporarily disabling and requires leave
             Sheryl Tolston–Allen, Plaintiff,                      from work. (Id. ¶ 14.) Sometime in 2009, after her diagnosis,
                           v.                                      Allen requested intermittent leave pursuant to the FMLA. (Id.
              City of Chicago, Defendant.                          ¶ 13.) At the direction of Allen's supervisor, Tina Consola
                                                                   (“Consola”), the City denied Allen's request for FMLA leave.
                     Case No. 12 CV 7601                           (Id. ¶ 15.) Allen was told that Consola “did not like the amount
                              |                                    of time that Allen needed for leave.” (Id.)
                    Signed March 21, 2014
                                                                   Sometime after Consola denied Allen's request for FMLA
Attorneys and Law Firms                                            leave, Allen filed a claim of discrimination against the City.
                                                                   (Id. ¶ 16.) Immediately thereafter, the City began to orally
Andre E. Townsel, Townsel Law Firm, Schaumburg, IL, for
                                                                   reprimand Allen for minor discrepancies in her performance.
Plaintiff.
                                                                   (Id. ¶ 18.) At the same time, the City appeared to tolerate
Annmarie Dow, Deja C. Nave, Jill C. Taylor, City of Chicago-       absenteeism and non-performance of work duties by Allen's
Law Department, Chicago, IL, for Defendant.                        coworkers. (Id. ¶¶ 18–19.)

                                                                   Allen reapplied for FMLA leave several times in 2009 and/
                                                                   or 2010, but the City refused to acknowledge her medical
        MEMORANDUM OPINION AND ORDER
                                                                   condition. (Id. ¶ 20.) Allen's physician refused to complete
JOHN Z. LEE, United States District Judge                          additional certifications of her condition for FMLA requests,
                                                                   stating that he had completed sufficient documentation and
 *1 Plaintiff Sheryl Tolston–Allen (“Allen”) sued Defendant        that the City was “playing games” in refusing to acknowledge
City of Chicago (“the City”), alleging that the City interfered    Allen's condition. (Id. ¶ 21.) Consola was removed as Allen's
with her right to take eligible leave under the Family and         supervisor sometime in 2010, and Allen “had no disciplinary
Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et            issues or concerns during that time.” (Id. ¶ 22.)
seq., and retaliated against her for seeking to take such leave.
The City moved to dismiss Allen's Amended Complaint, or            Sometime in 2010 or 2011, Allen again applied for FMLA
in the alternative, for a more definite statement and to strike    leave. (Id. ¶ 23.) The request was initially granted, but
portions of the Amended Complaint. For the reasons stated          ultimately denied. (Id.) It is unclear to whom Allen applied
herein, the Court denies the City's motion to dismiss, denies      or who denied this particular request. (Id.) During this time,
its motion in the alternative for a more definite statement, and   Allen's physician directed her to wear a face mask because
grants in part its motion to strike.                               the City prohibited Allen from leaving work on days when
                                                                   she experienced breathing difficulties due to her asthma. (Id.
                                                                   ¶ 25.) Allen again complained about the City's denial of her
                             Facts                                 requests for FMLA leave. (Id. ¶ 26.)

The following factual allegations are taken from Plaintiff's        *2 In September 2011, Allen was suspended for three days
Amended Complaint and are accepted as true for purposes            due to her intermittent medical leaves; as a result, she lost
                                                                   earnings and moved one step closer to termination under the
of resolving this motion to dismiss. See   Reger Dev., LLC
                                                                   City's progressive disciplinary policy. (Id. ¶ 28.) In January
v. Nat'l City Bank, 592 F.3d 759, 763 (7th Cir.2010). Allen
                                                                   2012, Allen again was suspended for five days due to her
has been employed as a Collection Representative by the City
                                                                   intermittent medical leaves (id. ¶ 29), and the City accused
since approximately January 1, 1996. (Am.Compl.¶ 6.) As of
                                                                   Allen of having failed to assist a customer in October 2011.


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             1
         Case: 1:19-cv-00395 Document #: 61-3 Filed: 11/26/19 Page 2 of 6 PageID #:475



Tolston-Allen v. City of Chicago, Not Reported in F.Supp.2d (2014)
2014 WL 1202742, 22 Wage & Hour Cas.2d (BNA) 367
(Id. ¶ 30.) Although Allen submitted a written statement
                                                                     version is more likely than not.” Swanson v. Citibank, N.A.,
from the customer disputing the City's allegations, Allen
                                                                     614 F.3d 400, 404 (7th Cir.2010).
was suspended for five days. (Id.) Allen received two more
suspensions because of her medical leaves: one in June 2012
for ten days (id. ¶ 31), and another in December 2012 for an
unspecified number of days. (Id. ¶ 32.)                                                        Discussion

                                                                        I. Interference with Allen's Exercise of Rights under
In January 2013, Consola attempted to have Allen disciplined
                                                                        the FMLA
for lurking around the hallways, despite no longer being
                                                                     The City moves to dismiss Allen's claim for interference with
Allen's supervisor. (Id. ¶ 33.) Consola again attempted to have
                                                                     her exercise of rights under the FMLA, arguing that: (1) Allen
Allen disciplined in February 2013 when she observed Allen
                                                                     fails to state a claim; and (2) Allen's claim regarding the
assisting a customer at her desk, although other employees
                                                                     2009 denial of FMLA leave and any other claims prior to
also assisted customers at their desks without consequence.
                                                                     November 16, 2010, are time-barred. (Def. Mot. Dismiss 3–
(Id. ¶ 35.) Allen asserts that the City has “singl[ed] her
                                                                     5.) These arguments are unpersuasive.
out” and “treat[ed] her less favorably than similarly situated
employees” in an “open and obvious” manner. (Id. ¶ 36.)

                                                                                    A. FMLA Interference Claim
                        Legal Standard                               The FMLA allows an eligible employee with a “serious health
                                                                     condition that makes the employee unable to perform the
A motion under Rule 12(b)(6) challenges the sufficiency of
                                                                     functions of the position of such employee” to take twelve
the complaint.        Christensen v. Cnty. of Boone, 483 F.3d
                                                                     workweeks of leave during any twelve-month period.           29
454, 457 (7th Cir.2007). Under the federal notice pleading
                                                                     U.S.C. § 2612(a)(1)(D). Under the FMLA, it is “unlawful for
standards, “a plaintiff's complaint need only provide a short
                                                                     any employer to interfere with, restrain, or deny the exercise
and plain statement of the claim showing that the pleader is
                                                                     of or the attempt to exercise, any right provided[.]” 29 U.S.C.
entitled to relief, sufficient to provide the defendant with fair
                                                                     § 2615(a)(1). To succeed on an interference claim under the
notice of the claim and its basis.”  Tamayo v. Blagojevich,          FMLA, an employee must show that: (1) she was eligible for
526 F.3d 1074, 1081 (7th Cir.2008) (internal quotations              the FMLA's protections; (2) her employer was covered by the
omitted). When considering a motion to dismiss under Rule            FMLA; (3) she was entitled to take leave under the FMLA; (4)
12(b)(6), the Court must “accept[ ] as true all well-pleaded         she provided sufficient notice of her intent to take leave; and
facts alleged, and draw[ ] all possible inferences in [the           (5) her employer denied her FMLA benefits to which she was
plaintiff's] favor.” Id.                                             entitled. Goelzer v. Sheboygan Cnty., Wis., 604 F.3d 987, 993
                                                                     (7th Cir.2010); see also Burnett v. LFW Inc., 472 F.3d 471,
A complaint, however, must also “contain sufficient factual
                                                                     477 (7th Cir.2006). At the pleading stage, however, a plaintiff
matter, accepted as true, to state a claim to relief that is
                                                                     need only plead “a short and plain statement of the claim
plausible on its face.”      Ashcroft v. Iqbal, 556 U.S. 662,        showing that the pleader is entitled to relief[.]” Fed.R.Civ.P.
678 (2009) (internal quotations omitted) (citing         Bell Atl.   8(a)(2). Specific facts are not required; the statement need
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). For a claim to          only give the defendant fair notice of what the claim is and
have facial plausibility, a plaintiff must plead “factual content    the grounds upon which it rests. See      Erickson v. Pardus,
that allows the court to draw the reasonable inference that
                                                                     551 U.S. 89, 93 (2007);    Twombly, 550 U.S. at 555; see also
the defendant is liable for the misconduct alleged.” Id. “The
plausibility standard is not akin to a ‘probability requirement,’       Vincent v. City Colls. of Chi., 485 F.3d 919, 923–24 (7th
but it asks for more than a sheer possibility that a defendant       Cir.2007).
has acted unlawfully.” Id. Plausibility “does not imply that the
district court should decide whose version to believe, or which


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              2
         Case: 1:19-cv-00395 Document #: 61-3 Filed: 11/26/19 Page 3 of 6 PageID #:476



Tolston-Allen v. City of Chicago, Not Reported in F.Supp.2d (2014)
2014 WL 1202742, 22 Wage & Hour Cas.2d (BNA) 367
 *3 Allen's allegations are sufficient to create a plausible       and December 2012, each of which may serve as the basis
inference of FMLA interference. Workplace reprimands that          for an interference claim if resulting from a misclassification
do not materially alter the terms or conditions of employment      of FMLA-eligible leave. (Am.Compl.¶¶ 15, 20, 23, 28, 29–
do not constitute actionable adverse employment actions.           30, 31, 32.) Accordingly, Allen has stated a viable FMLA
See Sklyarsky v. ABM Janitorial Servs.-N. Cent., Inc., 494         interference claim.
F. App'x 619, 622 (7th Cir.2012), cert. denied, 133 S.Ct.
1247, (U.S.2013);       Oest v. Ill. Dep't of Corr., 240 F.3d
605, 613 (7th Cir.2001). Allen, however, alleges actionable                          B. Statute of Limitations
FMLA interference claims both in the form of denial of
FMLA leave as well as unpaid suspensions resulting in              Turning to the City's statute of limitations argument, a
the misclassification of leave that she took as an eligible        plaintiff must bring an action under the FMLA no later than
employee. In addition to alleging the denial of FMLA leave,        two years after the date of the “last event constituting the
Allen also asserts that she was suspended without pay when         alleged violation for which the action is brought.”        29
the City refused to recognize her medical leave under the          U.S.C. § 2617(c)(1). For “willful” violations, the statute of
FMLA, which would constitute an adverse employment
                                                                   limitations extends to three years.      Id. § 2617(c)(2). The
action. See Whittaker v. N. Ill. Univ., 424 F.3d 640, 647 (7th     City contends that Allen fails to “allege a willful violation”
Cir.2005) (“[A] suspension without pay ... would constitute an     or facts supporting an inference that the City “knowingly
adverse employment action.”);        Russell v. Bd. of Trustees    violated the FMLA or recklessly disregarded it.” (Def. Reply
of Univ. of Ill. at Chi., 243 F.3d 336, 341 (7th Cir.2001)         4.) The City argues, therefore, that the two-year statute
(“[M]inor or trivial actions that make an employee unhappy ...     of limitations for non-willful violations applies. (Def. Mot.
do not constitute materially adverse employment actions, but       Dismiss 3.) Furthermore, the City argues that because Allen
a formal disciplinary suspension is much more than that.”)         filed her original complaint on November 16, 2012, the two-
(internal quotations omitted).                                     year statute of limitations bars this Court's consideration of
                                                                   any FMLA violation prior to November 16, 2010, including
The City argues that because Allen took leave as alleged in        the alleged violation that took place in 2009. (Id.)
her own Amended Complaint, it is “unclear how the City
interfered with Plaintiff's ability to take medical leave in       Taken as a whole, Allen's Amended Complaint contains
light of Plaintiff's own allegations that she took ‘intermittent   sufficient facts to survive the City's challenge. The Supreme
medical leaves.’ ” (Def. Mot. Dismiss 5.) But Allen's              Court has held that “courts must consider the complaint in its
contentions that the City denied her FMLA leave and that she       entirety ... when ruling on Rule 12(b)(6) motions to dismiss”
nonetheless had to take “intermittent medical leaves” are not      and “[t]he inquiry is whether all of the facts alleged, taken
inconsistent, precisely because Allen explicitly alleges that      collectively, give rise” to an inference of the required statutory
the City later “counted against [Plaintiff] all of [Plaintiff's]   element of intent, “not whether any individual allegation,
intermittent medical leaves, which she had no choice but to        scrutinized in isolation, meets that standard.”    Tellabs, Inc.
take.” (Am.Compl.¶¶ 28–29, 31.) Put another way, the issue is      v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322–23 (2007).
not whether Allen took leave from work due to her condition,       As the City notes, “Plaintiff does not have to ‘elucidate ...
but whether the City wrongfully denied FMLA protection to          all of the elements, facts and circumstances supporting a
that leave. See Barrett v. Ill. Dep't of Corr., No. 12–CV–2024,    finding of willfulness,’ [but] she does have to at least ‘allege
2013 WL 3874078, at *9 (C.D.Ill. July 26, 2013) (“[T]he            a willful violation’ or facts that support ‘an inference’ that
violation was the denial or misclassification of FMLA-             the employer ‘knowingly violated the FMLA or recklessly
protected leave”) (emphasis added). Allen has pleaded factual      disregarded it.’ ” (Def. Reply 4) (citing Solorzano v. Ry. &
allegations which, construed in her favor, plausibly suggest       Indus. Servs., Inc., No. 09 C 3733, 2010 WL 234972, at
denials of FMLA leave in 2009; at some other time in 2009 or       *2 (N.D.Ill. Jan. 15, 2010).) The Court cannot conclude at
2010; at yet another time in 2010 or 2011; as well as unpaid       this stage that the Amended Complaint, as pleaded, precludes
suspensions in September 2011, January 2012, June 2012,            an inference that the City knowingly violated the FMLA in



                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               3
         Case: 1:19-cv-00395 Document #: 61-3 Filed: 11/26/19 Page 4 of 6 PageID #:477



Tolston-Allen v. City of Chicago, Not Reported in F.Supp.2d (2014)
2014 WL 1202742, 22 Wage & Hour Cas.2d (BNA) 367
refusing to grant Allen FMLA leave or to award her benefits        have generally construed Section 2615(b) to create a cause of
under the FMLA for the leave she allegedly took.
                                                                   action for retaliation. Kauffman v. Fed. Express Corp., 426
                                                                   F.3d 880, 884 (7th Cir.2005).
 *4 Allen has also not pleaded herself out of court. The statute
of limitations is an affirmative defense, and a plaintiff is not
                                                                   Courts evaluate a claim of FMLA retaliation in the same
required to negate an affirmative defense in her complaint.
                                                                   manner as retaliation claims under other employment statutes
See    Gomez v. Toledo, 446 U.S. 635, 640 (1980); see also         such as the Americans with Disabilities Act or Title VII.
   Tregenza v. Great Am. Commc'n. Co., 12 F.3d 717, 718            See    Buie v. Quad/Graphics, Inc., 366 F.3d 496, 503 (7th
(7th Cir.1993) (“[I]t does not follow from the fact that a         Cir.2004). To establish a claim for FMLA retaliation, the
plaintiff can get into trouble by pleading more than [s]he is      Seventh Circuit has recognized both a “direct” as well as
required to plead that [s]he is required to plead that more.”).
                                                                   an “indirect” method. 1 See     Stone v. City of Indianapolis
“Only when the plaintiff pleads [her]self out of court—that is,
                                                                   Pub. Utils. Div., 281 F.3d 640, 642–43 (7th Cir.2002). At
admits all the ingredients of an impenetrable defense—may
                                                                   this stage, the Court need not decide whether Allen has
a complaint that otherwise states a claim be dismissed under
                                                                   successfully proved a retaliation claim under either method,
Rule 12(b)(6).” Xechem, Inc. v. Bristol–Myers Squibb Co.,          but instead must decide whether Allen has offered allegations
372 F.3d 899, 901 (7th Cir.2004).                                  with sufficient plausibility to satisfy the notice pleading
                                                                   requirements of Rule 8(a)(2), thereby surviving a motion to
Taken as a whole, the Amended Complaint provides fair
                                                                   dismiss under Rule 12(b)(6). See Swanson, 614 F.3d at 405
notice of the interference claim and its basis, namely the
                                                                   (“[Plaintiff's] complaint identifies the type of discrimination
allegations that the City wrongfully denied Allen FMLA
                                                                   that she thinks occurs ... by whom ... and when.... This is all
benefits to which she was entitled by law. Allen has not
                                                                   that she needed to put in the complaint.”).
pleaded herself out of court with facts showing that her
interference claim is necessarily time-barred, and she pleads
                                                                    *5 In her Amended Complaint, Allen alleges that she filed
potential FMLA violations within the two-year statute of
                                                                   a claim of discrimination against the City sometime after the
limitations for non-willful violations. While she does not
                                                                   denial of her 2009 request for FMLA leave. (Am.Compl.¶
plead every detail with exactitude, she has “give[n] enough
                                                                   16.) She alleges that immediately thereafter, “the City began
details about the subject-matter of the case to present a
                                                                   a pattern of harassment towards [her] in retaliation for the
story that holds together[,]” such that “the court [may] ask
                                                                   exercise of her rights under the FMLA.” (Id. ¶ 17.) Allen also
itself could these things have happened,” and answer in
                                                                   alleges that she reapplied for FMLA several times (id. ¶ 20),
the affirmative.    Swanson, 614 F.3d at 404. Thus, the            and that she specifically complained about the City's denial of
Court denies the City's motion to dismiss Allen's FMLA             FMLA leave at some point prior to her first unpaid suspension
interference claim based upon the statute of limitations.          in September 2011. (Id. ¶ 26.) Although oral reprimands do
                                                                   not constitute adverse employment actions, Allen also alleges
                                                                   that she received a retaliatory, unpaid suspension in January
   II. Retaliation for Allen's Attempt to Exercise Her             2012, based on the City's allegedly false accusation that she
   Rights under the FMLA                                           had failed to assist a customer at her desk (id. ¶ 30), and
The City also has moved to dismiss Allen's retaliation             that in December 2012, she was suspended in retaliation for
claim. The FMLA makes it “unlawful for any employer                exercising her rights under the FMLA. (Id. ¶ 32.) In addition
to discharge or in any other manner discriminate against           to specifically alleging retaliatory intent in these discrete
any individual for opposing any practice made unlawful by          instances, Allen also alleges such intent in the City's alleged
this subchapter.” 29 U.S.C. § 2615(a)(2). Similarly, “[a]n         “pattern of harassment towards Allen in retaliation for the
employer is prohibited from discharging or in any other            exercise of her rights under the FMLA” (id. ¶ 17), and for
way discriminating against any person (whether or not an           “retaliating against her for exercising her rights under the
employee) for opposing or complaining about any unlawful           FMLA.” (Id. ¶ 42.)
practice under the Act.”    29 C.F.R. § 825.220(a)(2). Courts


                © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            4
         Case: 1:19-cv-00395 Document #: 61-3 Filed: 11/26/19 Page 5 of 6 PageID #:478



Tolston-Allen v. City of Chicago, Not Reported in F.Supp.2d (2014)
2014 WL 1202742, 22 Wage & Hour Cas.2d (BNA) 367
For its part, the City relies on Equal Employment Opportunity     11.) The Court denies the City's motion for a more definite
Commission v. Concentra Health Services, Incorporated to          statement and grants in part the City's motion to strike.
argue that a plaintiff “alleging illegal retaliation on account
of protected conduct must provide some specific description       “A party may move for a more definite statement of a pleading
of that conduct beyond the mere fact that it is protected.”       to which a responsive pleading is allowed but which is so
                                                                  vague or ambiguous that the party cannot reasonably prepare
   496 F.3d 773, 781 (7th Cir.2007). The FMLA's governing
                                                                  a response.” Fed.R.Civ.P. 12(e). The Court may also act both
regulations make clear what conduct the FMLA protects,
                                                                  on motion and on its own to strike immaterial or impertinent
in that “[a]n employer is prohibited from discharging or
in any other way discriminating against any person ... for        matters. Fed.R.Civ.P. 12(f); see also      Delta Consulting
opposing or complaining about any unlawful practice under         Grp., Inc. v. R. Randle Constr., Inc., 554 F.3d 1133, 1141
                                                                  (7th Cir.2009) (“The court ... has considerable discretion in
the Act.”      29 C.F.R. § 825.220(a)(2); see also  29 C.F.R
                                                                  striking any redundant, immaterial, impertinent or scandalous
§ 825.220(e) (“Individuals ... are protected from retaliation
                                                                  matter.”)
for opposing (e.g., filing a complaint about) any practice
which is unlawful under the Act. They are similarly protected
                                                                   *6 The Court does not find a more definite statement
if they oppose any practice which they reasonably believe
                                                                  necessary. Allen's alleged “facts certainly provide the
to be a violation of the Act or regulations.”) At this stage,
                                                                  defendants with sufficient notice to begin to investigate
“it is difficult to see what more [Allen] could have alleged,
without pleading evidence, to support her claim that she was      and defend against her claim.”          Tamayo, 526 F.3d at
                                                                  1085. Additionally, “[t]he fact that [Plaintiff] included other,
discriminated against[.]”      Tamayo, 526 F.3d at 1085. Of
                                                                  largely extraneous facts in her complaint does not undermine
course, this does not discount that “[w]hen it comes to proving
                                                                  the soundness of her pleading,” as long as “[s]he has not
her case, she [may] need to come up with more evidence;”
                                                                  pleaded herself out of court by mentioning these facts [.]”
all that the Court holds now is that Allen is “entitled to take
                                                                     Swanson, 614 F.3d at 405–06. The issue of “whether they
the next step in this litigation.” Swanson, 614 F.3d at 406–
                                                                  are particularly helpful for proving her case or not is another
07. For these reasons, the Court denies the City's motion to
dismiss Allen's FMLA retaliation claim.                           matter that can safely be put off for another day.”     Id. at
                                                                  406. As also explained above, Allen's assertions that she was
                                                                  denied FMLA leave, yet took intermittent medical leaves for
   III. Motion for a More Definite Statement Under Rule           which the City allegedly penalized her, are not inconsistent
   12(e) and Motion to Strike Under Rule 12(f)                    or unclear.
Alternatively, the City moves for a more definite statement
under Rule 12(e) and to strike certain portions of the            On the motion to strike paragraphs 7 through 12 and 19,
Amended Complaint under Rule 12(f). The City argues that          the Court finds irrelevant the City's argument that “general
Allen's allegations regarding Count I and Count II are “so        statements of co-workers about plaintiff's job performance
unclear and inconsistent that they fail to give the City fair     ‘are insufficient to create a material issue of fact as to whether
notice of Allen's claims and the grounds upon which they rests    a plaintiff was meeting her employer's legitimate employment
[sic].” (Def. Mot. Dismiss 5, 8–9.) Specifically, the City asks   expectations[.]’ ” (Def. Mot. Dismiss 9.) The motion before
the Court to order Allen to provide a more definite statement     the Court is not for summary judgment, but rather for
of the allegations about Allen's own work performance in          dismissal of the Amended Complaint. With respect to Allen's
paragraphs 7 through 12, and about the performance of her         retaliation claim, her allegations about the “behavior of co-
coworkers in paragraph 19, or, alternatively, to strike those     workers” are relevant to her prima facie case for retaliation,
portions of the Amended Complaint. (Id. 9–10.) The City           namely that “after [engaging in protected conduct] only
also asks the Court to strike as improper Allen's requests for    [s]he, and not any similarly situated employee who did not
immediate and permanent injunctive relief in paragraphs 1, 2,     [engage in protected conduct], was subjected to an adverse
and 4 of the Amended Complaint's prayer for relief. (Id. 10–      employment action even though [s]he was performing h[er]
                                                                  job in a satisfactory manner.”      Buie, 366 F.3d at 503.


               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
        Case: 1:19-cv-00395 Document #: 61-3 Filed: 11/26/19 Page 6 of 6 PageID #:479



Tolston-Allen v. City of Chicago, Not Reported in F.Supp.2d (2014)
2014 WL 1202742, 22 Wage & Hour Cas.2d (BNA) 367
                                                                     Allen wishes to request preliminary injunctive relief, she must
                                                                     do so under the procedure established by Rule 65. For these
Turning to the City's motion to strike Allen's requests for
                                                                     reasons, the Court denies the City's motion for a more specific
relief, a party who seeks temporary relief usually should make
                                                                     statement and grants in part the City's motion to strike.
a motion for a preliminary injunction separate from the prayer
for relief contained in the complaint. James Luterbach Constr.
Co., Inc. v. Adamkus, 781 F.2d 599, 603 (7th Cir.1986).
For the Court to issue a temporary restraining order without                                  Conclusion
written or oral notice to the adverse party, a plaintiff must
provide specific facts in an affidavit or a verified complaint       For the reasons herein, the Court denies the City's motion to
that clearly show immediate and irreparable injury, loss, or         dismiss, denies its motion for a more definite statement, and
damage will result to the movant before the adverse party can        grants in part its motion to strike.
be heard in opposition. Fed.R.Civ.P. 65(b). The Court finds
Allen's request for immediate preliminary injunctive relief in
                                                                     SO ORDERED.
an unverified complaint and without separate motion under
Rule 65 improper. Therefore, the Court strikes paragraph 1           All Citations
from the Amended Complaint's prayer for relief. Paragraphs 2
and 4 of the Amended Complaint's prayer for relief do not ask        Not Reported in F.Supp.2d, 2014 WL 1202742, 22 Wage &
the Court to provide immediate ex parte relief; the Court thus       Hour Cas.2d (BNA) 367
declines to strike those portions of the Amended Complaint. If


Footnotes
1      Under the direct method, the plaintiff must allege (1) that she engaged in a statutorily protected activity; (2) that she
       suffered an adverse action; and (3) that there was a causal link between the protected activity and the adverse action.
       Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 670 (7th Cir.2011). Under the indirect method, a plaintiff must “show that
       after [engaging in protected conduct] only [s]he, and not any similarly situated employee who did not [engage in protected
       conduct], was subjected to an adverse employment action even though [s]he was performing h[er] job in a satisfactory

       manner.”     Buie, 366 F.3d at 503; see also Hull v. Stoughton Trailers, LLC, 445 F.3d 949, 951 (7th Cir. 2006).


End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.




               © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
